Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Gold Ready to Explore Shivee West VANCOUVER, Feb. 17 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") announces 2010 exploration budgets for initial work programs in Mongolia, the USA and Canada totaling approximately US$7 million. The Company treasury currently stands at over US$38 million. Entree also reached a number of corporate milestones in 2009, including: << - conversion of key concessions at Lookout Hill, Mongolia into long term mining licences as part of the Oyu Tolgoi Investment Agreement; - acquisition and consolidation of strategic exploration properties in the Yerington copper camp in Nevada, USA; - signing of a definitive agreement with PacMag Metals Limited (ASX:PMH - "PacMag") to implement Australian Schemes of Arrangement to acquire all if its outstanding shares and options - continued exploration and testing of porphyry copper targets in New Mexico and Arizona, USA. 2010 exploration budgets have been approved for the following exploration projects: - Drill testing for deep porphyry copper-gold-molybdenum targets on Entree's 100% owned portion of the Shivee Tolgoi mining licence ("Shivee West"), Mongolia - Drill testing of geological and geochemical copper-molybdenum targets on the Blackjack property, Nevada; optioned from HoneyBadger Exploration Inc. (TSX.V:TUF - "HoneyBadger") - Drill testing of geophysical and geological targets on the Roulette property, Nevada; optioned from Bronco Creek Exploration Inc. (a wholly owned subsidiary of Eurasian Minerals, TSX.V:EMX -"Bronco Creek") - Drill testing of porphyry copper targets on an area of interest near Bisbee, Arizona under agreement with Empirical Discovery LLC - Further surface exploration of copper-molybdenum geochemical targets on the Crystal project, central BC; under agreement with Taiga Consultants Ltd. >> In addition, the most recent drilling program at the Huaixi project China has been completed and results are being evaluated. Mongolia Entree has budgeted approximately US$4.0 million for first phase 2010 exploration on Shivee West. The program includes detailed geophysics and approximately 5,000 metres of drilling to test deep geophysical targets and copper, molybdenum, gold soil geochemical targets within a belt of prospective Devonian rocks identified in earlier programs. Areas of Shivee West are geologically similar to the Devonian-aged setting of the Entree-Ivanhoe Mines joint venture deposits, Hugo North Extension and Heruga, and Ivanhoe Mines' nearby Oyu Tolgoi deposits. On the Company's 100% owned Togoot exploration licence, Entree is working with a Mongolian consulting team to prepare a resource estimate for the Nomkhon Bohr coal deposit. This resource estimate will be used in support of a mining licence application prior to exploration licence expiry at the end of March 2010. The Manlai exploration licence, located approximately 120 km north of Oyu Tolgoi, has been surrendered. USA Yerington Projects In 2009, Entree optioned the Blackjack and Roulette properties from HoneyBadger and Bronco Creek respectively, two large contiguous properties, adjacent to PacMag's Ann Mason property, in the historic Yerington porphyry copper district of western Nevada. Entree's strategy is to acquire a core ground position in this under-explored region, known to host sizeable copper, molybdenum and gold resources, as exemplified not only at the historic Yerington mine and the Ann Mason deposit but at Nevada Copper's Pumpkin Hollow deposit. A US$1.1 million geophysics (Induced Polarization - "IP") and drilling program has been approved for the Blackjack property. The planned drilling consists of 7 holes totalling approximately 2,800 m that will mainly test soil geochemical and IP targets extending west from PacMag's Blue Hills target area onto the Blackjack property. The Blue Hills copper oxide prospect straddles the PacMag and HoneyBadger property boundary immediately to the northwest of Ann Mason. PacMag has returned drill intercepts of 73.2 metres at 0.57% copper equivalent and 100.6 metres at 0.41% copper equivalent from this area.
